CONFESSIÓN OF ERROR

PER CURIAM,
The defendant below was sentenced upon a revocation of probation on the basis of a guidelines'score sheet which included forty victim injury points for sexual, penetration. As the state candidly, commendably, and correctly concedes, however, those points were erroneously 'added because the underlying crimes, including burglary with an assault “by choking the victim,” were not sexual offenses for which victim injury points could properly be assessed. Fla.R.Crim.P. 3.702(d)(5). See Brown v. State, 700 So.2d 447 (Fla. 3d DCA 1997), quashed on other grounds, 719 So.2d 882 (Fla.1998); Geary v. State, 675 So.2d 625 (Fla. 2d DCA 1996), review denied, 680 So.2d 422 (Fla.1996); Jackson v. State, 680 So.2d 1102 (Fla. 5th DCA 1996).
Accordingly, the appellant’s sentence is vacated and the cause remanded for resen-tencing upon an appropriate guidelines score sheet.